Per Curiam,
The act of 1836, relating to executions, has no repealing clause either express or qualified. The provision in question is not so inconsistent with the aet of 1835 that both cannot stand together. The provision of the act of 1835 is restricted to this court, and is adapted to its peculiar system of monthly return days. The section of the act of 1836 refers to the general organization of the courts of the commonwealth. By applying each clause to its appropriate object, entire harmony of construction is preserved. So far from being repugnant, each clause has full scope for its proper operation. The rule “ quod posteriores leges priores contrarias abrogante does not apply. The fieri facias must be set aside.
Rule absolute.